Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/10/2021 was filed after the mailing date of the application on 4/3/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brinskelle (US Patent 8,856,869).

As per claims 1, 9: (Previously Presented) Brinskelle discloses a theft detection method, comprising (see abstract):
a processor including a mechanism within web content to determine whether the web content is operating is an authorized domain (Col 32, lines 20-30; Determining whether the cause or trigger of the HTTP request is authorized), the mechanism comprising executable computer program code;
the mechanism determining an identification of the domain upon which the web content is operating; and the mechanism generating an alert if the domain in which the webpage is operating is an unauthorized domain instead of the authorized domain (Col 32, lines 20-30; A clickjacking attack may involve an embedded iframe containing a web page of a target server thus appearing valid (such as examinations of the HTTP REFERER header). A security agent may determine whether all previous accessed content are authorized triggers--if not then one or more messages are blocked or an alert raised).
As per claims 2, 10: (Previously Presented) The method of claim 1, wherein the mechanism is a script included in the webpage (an HTTP request may be caused by: Web page that included a link (HREF, IMG, HTML FORM, etc. . . . ) that a user may have clicked on Web page containing a script that invoked the request).
As per claims 3, 11: (Previously Presented) The method of claim 1, including the processor embedding an IFrame tag including a TFrame link as at least a portion of the mechanism (Col 32, lines 20-30; A clickjacking attack may involve an embedded iframe containing a web page of a target server thus appearing valid (such as examinations of the HTTP REFERER header). A security agent may determine whether all previous accessed content are authorized triggers--if not then one or more messages are blocked or an alert raised).
As per claims 4, 12: (Previously Presented) The method of claim 1, including the processor detecting a copying of the content from the authorized domain and injecting a TFrame link into content that is copied as the mechanism (Col 32, lines 20-30; A clickjacking attack may involve an embedded iframe containing a web page of a target server thus appearing valid (such as examinations of the HTTP REFERER header). A security agent may determine whether all previous accessed content are authorized triggers--if not then one or more messages are blocked or an alert raised).
As per claims 5, 13: (Previously Presented) The method of claim 1, wherein generating the alert includes storing the identification of the unauthorized domain and/or a server associated with the unauthorized domain (Col 56, lines 65-67 thru Col 57, lines 1; users online communications are monitored, when suspicious activity is detected, the details are transmitted to a server, the server collects and further analyzes and decides whether to alert other users).
As per claims 6, 14: (Previously Presented) The method of claim 1, wherein generating the alert includes automatically notifying a monitoring system of the identification of the unauthorized domain and/or a server associated with the unauthorized domain (Col 56, lines 65-67 thru Col 57, lines 1; users online communications are monitored, when suspicious activity is detected, the details are transmitted to a server, the server collects and further analyzes and decides whether to alert other users).
As per claims 7, 15: (Previously Presented) The method of claim 1, wherein generating the alert includes notifying the authorized domain of the unauthorized domain (Col 32, lines 20-30; A clickjacking attack may involve an embedded iframe containing a web page of a target server thus appearing valid (such as examinations of the HTTP REFERER header). A security agent may determine whether all previous accessed content are authorized triggers--if not then one or more messages are blocked or an alert raised).
As per claims 8, 16: (Previously Presented) The method of claim 1, wherein generating the alert includes emulating an image request server (Col 56, lines 65-67 thru Col 57, lines 1; users online communications are monitored, when suspicious activity is detected, the details are transmitted to a server, the server collects and further analyzes and decides whether to alert other users).
As per claim 17: (Previously Presented) A website theft detection system, comprising: 
a processor authorized to host a website configured to host the website (Col 67, lines 60-65; a security agent is utilized to assess one or more hosts. The hosts may or may not be suspected to contain hostile or malicious software (such as for example botnet clients, malware, or the like). The assessment may include monitoring communications from or to the host); 
the processor configured to employ Javascript to detect the copying of any content from the website; and the processor configured to inject a TFrame link into content that is copied in response to the detection of copying (Col 32, lines 20-30; A clickjacking attack may involve an embedded iframe containing a web page of a target server thus appearing valid (such as examinations of the HTTP REFERER header). A security agent may determine whether all previous accessed content are authorized triggers--if not then one or more messages are blocked or an alert raised).
As per claim 18: (Previously Presented) The website theft detection system of claim 17, further comprising: a processor configured to include a script within a webpage to determine whether the webpage is operating is an authorized domain; the script configured to determine an identification of the server upon which the webpage is operating; and the script configured to send an alert if the domain in which the webpage is operating is not the authorized domain (Col 32, lines 20-30; A clickjacking attack may involve an embedded iframe containing a web page of a target server thus appearing valid (such as examinations of the HTTP REFERER header). A security agent may determine whether all previous accessed content are authorized triggers--if not then one or more messages are blocked or an alert raised). 
As per claim 19: (Previously Presented) The website theft detection system of claim 18, wherein the alert includes storing the identification of the domain associated with a processor that is not authorized to run the webpage and notifying a monitoring processor of the identification of the domain associated with a processor that is not authorized to run the webpage (Col 32, lines 20-30; A clickjacking attack may involve an embedded iframe containing a web page of a target server thus appearing valid (such as examinations of the HTTP REFERER header). A security agent may determine whether all previous accessed content are authorized triggers--if not then one or more messages are blocked or an alert raised).
As per claim 20: (Previously Presented) The website theft detection system of claim 19, wherein the alert includes notifying server that is authorized to run the webpage of the identification of the domain associated with a processor that is not authorized to run the webpage and the alert is conducted through the emulation of an image request server (Col 56, lines 65-67 thru Col 57, lines 1; users online communications are monitored, when suspicious activity is detected, the details are transmitted to a server, the server collects and further analyzes and decides whether to alert other users).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472. The examiner can normally be reached 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D BROWN/Primary Examiner, Art Unit 2433